Title: From George Washington to James McHenry, 3 April 1797
From: Washington, George
To: McHenry, James


Private 
Dear Sir,Mount Vernon 3d April 1797     
Your letter of the 24th Ulto has been duly received, and I thank you for the information given in it: Let me pray you to have the goodness to communicate to me occasionally, such matters as are interesting, and not contrary to the rules of your official duty to disclose. We get so many details in the Gazettes, and of such different complexions, that it is impossible to know what credence to give to any of them.
The conduct of the French government is so much beyond calculation, and so unaccountable upon any principle of justice, or even to that sort of policy which is familiar to plain understanding, that I shall not now puzzle my brains in attempting to develope their motives to it.
We got home without accident, and found the Roads drier, and better than I ever travelled them at that Season of the year. The attentions we met with on our journey were very flattering, and to some whose minds are differently formed from mine would have been highly relished; but I avoided in every instance where I had any previous knowledge of the intention, & could by earnest entreaties prevail, all parade or escorts. Mrs Washington took a violent cold in Philadelphia, which hangs upon her still, but not as bad as it did.
I find myself in the situation, nearly, of a young beginner, for although I have not houses to build (except one, which I must erect for the accomodation & security of my Military, Civil & private Papers, which are voluminous and may be interesting) yet I have not one, or scarcely any thing else about me that does not require considerable repairs. In a word, I am already surrounded by Joiners, Masons, Painters &ca &ca and such is my anxiety to get out of their hands, that I have scarcely a room to put a friend into, or to set in myself, without the Music of hammers, or the odoriferous smell of Paint.
I will make no apology for putting the enclosed under cover to

you. If General Lee should have left Philadelphia, let me request the favor of you to open the letter to him and cause the one under that cover to be delivered to Messrs Reed & Ford, by a person who you can inform me with certainly has done so, that I may know to what cause to ascribe (should it happen) any delay in their answer, and add, if you please, whether there be any cause to suspect a failure of these Gentlemen.
You will readily perceive that what is said of them, and what I write to Genl Lee is of a private nature, and not to be mentioned unless the reports respecting Reed & Ford are facts of notoriety. Mrs Washington & Miss Custis are thankful for your kind remembrance of them, and join me in best regards for Mrs McHenry & yourself with Dear Sir Your sincere friend and Affectionate

Go: Washington

